El Juez Presideote Se. HerNÁNDez,
emitió la opinión del tribunal.
Por escritura pública otorgada en 11 de octubre de 1910 ante el Notario Don Rafael Arce, e inscrita en el Registro de Propiedad de Caguas en 24 de marzo del'corriente año, Don Salvador Yieta Puig, Doña Isabel Puig Polo y Don Luis Fernando Puig Huertas vendieron a la sociedad José Lema y Hermano, domiciliada en esta ciudad de San Juan, por precio de tres mil quinientos dollars, una casa de que eran dueños en común y proiñdiviso', situada en la calle de Betances de la ciudad de Caguas, cuya casa había pertenecido a Don Benito Puig, quien constituyó sobre ella título de patrimonio a favor de su hijo del mismo nombre, clérigo menorista aspirante a las órdenes mayores hasta él sacerdocio, en cantidad de dos mil pesos según escritura pública de 17 de junio de 1851, ins-crita en el mencionado registro en 17 de septiembre de 1902.
*1066Según aparece del registro, en la escritura constitutiva del título de patrimonio a favor de Don Benito Puig, para que éste pudiera recibir órdenes mayores, se estipuló que ningún juez eclesiástico podría convertir la casa de que se trata en bien espiritual, y que al fallecimiento de diclio Puig había de quedar nula y sin ningún valor y efecto aquella escritura.
Muerto Don Benito Puig, la sociedad José Lema y Her-mano acudió al Registro de la Propiedad de Caguas con cer-tificación creditiva de dicho fallecimiento, ocurrido en 17 de diciembre de 1909, para que se cancelara el gravamen que en concepto de título de patrimonio para congrua sustentación de Puig gravaba la casa de que se deja hecho mérito, y el registrador denegó la cancelación por medio de nota que a la letra dice así;
“No admitida la cancelación de la hipoteca a que se refiere el pre-cedente documento por el defecto de carácter insubsanable, de que si bien se acredita el fallecimiento de Don Benito Puig (segundo), a favor de quien se hallaba constituida dicha hipoteca para responder de la congrua de sustentación del mismo Sr. Puig, que era un ordenado en sacris, para poder cancelar la expresada hipoteca es indispensable se acredite además con un certificado del obispo de la diócesis de esta Isla a que correspondía dicho ordenando, del cual certificado conste que el expresado Sr. Puig (segundo), ha fallecido sin haberse llegado a espi-ritualizar la finca sobre la cual estaba constituida la mencionada hipo-teca que respondía de la congrua de sustentación del referido Sr. Puig (segundo), y con presencia de otro documento, se ha tomado anotación preventiva por ciento veinte días al folio 90 vuelto del tomo 32 de este Ayuntamiento, finca numera 942, anotación letra A. Caguas, marzo 31 de 1911. S. Abella Bastón.”
Esa nota ha sido recurrida por José Lema y Hermano y el recurso está sometido a nuestra consideración y decisión.
Opinamos que la calificación del registrador es abierta-mente errónea, pues no cabe exigir que para la cancelación solicitada se presente por la parte interesada certificación del obispo católico de esta diócesis, justificativa de que no había llegado a espiritualizarse la finca sobre la que estaba constituido el gravamen. Tal espiritualización fué terminan-*1067teniente prohibida por el constituyente del gravamen, qnien también consignó de modo explícito la condición resolutoria de qne al fallecimiento de su hijo habría de quedar nulo y sin ningún valor y efecto. ' Pero aunque no se hubiera consignado tal condición, el gravamen siempre se hubiera extinguido por muerte del favorecido Don Benito P'uig, cuya congrua susten-tación carecía de objeto después de ocurrido su fallecimiento, de la misma manera que si se hubiera ordenado a título de beneficio, lo hubiera perdido a su muerte.
Por las razones expuestas procede la revocación de la nota recurrida y que el Registrador de la Propiedad de Caguas baga la cancelación solicitada.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, •del Toro y Aldrey.